Judgment entered on a directed verdict and order denying motion to set aside the verdict reversed on the law and the facts and a new trial granted, with costs to abide the event. After the circumstances of the accident were proved by plaintiff, who sought, as administrator, to recover for the death of the intestate, plaintiff’s attorney requested an adjournment to produce decedent’s father, who, for some unstated reason, was not in court. Undoubtedly, the purpose of calling him would be to give some proof bearing upon the pecuniary value of the decedent’s life, concerning which there was then no testimony. The court refused to grant the adjournment and then stated that plaintiff rested, although plaintiff’s counsel had said nothing indicating that he rested. Thereupon defendant’s counsel moved to dismiss the complaint. The court said it could not dismiss the complaint but directed a verdict for six cents. This mean that the court found that plaintiff had made out a cause of action without any direct proof of damage. The decedent was a driver of an automobile and must have been of the age of eighteen years at least. Undoubtedly the father would have shown the value of his son’s life *923was more than nominal. The plaintiff was unnecessarily penalized for the thoughtlessness of his attorney. In the interests of substantial justice a new trial should be had. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.